DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2021.
Applicant's election with traverse of Group I and Species A in the reply filed on 2/16/2021 is acknowledged. The arguments only traverse the restriction requirement between Species A-D, and these arguments are found persuasive. The restriction between Species A-D is hereby withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110301501 A1 to Tsunezumi in view of US 20100305476 A1 to Thornton et al. (hereinafter, Thornton).
Regarding claims 1, 4 and 8, Tsunezumi discloses a method for measuring a distance in a body vessel and introducing an implant into the body vessel, the method comprising inter alia:  
providing a guide wire (guidewire 1), wherein the guide wire comprises a proximal end (core shaft 2) and a distal end (coiled body 3), wherein the distal end comprises a spiral (the coiled body is formed by winding a coil of strand, paragraph 0050) which has at least two adjoining spiral sections as markings (strand 31 and strand 
inserting the guide wire into the body vessel (guidewires are inserted in a tubular organ such as a vessel, paragraph 0003; the guidewire is insertable into a peripheral portion of a tubular organ such as a vessel, paragraphs 0084); and
measuring the distance in the body vessel using the markings on the guide wire (paragraphs 0036-0038).
Tsunezumi discloses the claimed invention as set forth and cited above except for expressly disclosing delivering the implant over the guide wire to the body vessel, wherein the body vessel is an aorta and wherein the implant is a stent. However, Thornton teaches a guidewire used in medical diagnostic or treatment applications (paragraph 0002), the guidewire also using fluoroscopy to assist in advancement of the guidewire (paragraph 0006). Thornton teaches that a stent may be advanced over or along the guidewire (paragraph 0008) inside a body vessel such as the aortic arch (paragraph 0006) abdominal aortic and/or the abdominal aortic (paragraph 0062). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the guidewire of Tsunezumi to include the delivery of a stent over the guidewire to the aorta of Thornton as Thornton at paragraph 0008 that the principle function of a guidewire is to be placed a remote location in the body and to be used to 
Regarding claim 5, Tsunezumi as modified by Thornton disclose wherein measuring the distance in the body vessel comprises measuring a lesion (Tsunezumi: a lesion location can be measured, paragraphs 0036-0038).  
Regarding claim 6, Tsunezumi as modified by Thornton disclose wherein the lesion is a stenosis (Tsunezumi: stenosis lesion location, paragraph 0041).
Regarding claim 7, Tsunezumi as modified by Thornton disclose wherein measuring the distance in the body vessel comprises measuring a distance between two portions of the body vessel (Tsunezumi: distances between radiopaque portions are uniform and equal, hence allowing lesion location to be measured, paragraphs 0065, 0069).  
Regarding claim 9, Tsunezumi as modified by Thornton disclose wherein at least a portion of the guide wire is provided with a covering (Tsunezumi: the coiled body 3 may be coated with a lubricant, paragraph 0062).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110301501 A1 to Tsunezumi in view of US 20100305476 A1 to Thornton et al. (hereinafter, Thornton), and further in view of US 20020013540 A1 to Jacobsen et al. (hereinafter, Jacobsen).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110301501 A1 to Tsunezumi in view of US 20100305476 A1 to Thornton et al. (hereinafter, Thornton), and further in view of WO 96/39077 to Pinchuk et al. (hereinafter, Pinchuck)
Tsunezumi as modified by Thornton disclose the claimed invention as set forth and cited above except for expressly disclosing measuring a length of the implant while the implant is positioned in the body vessel. However, Pinchuck teaches that it is an object of the invention to measure the length of a stent in a body vessel (pg. 5, Summary of the Invention). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the method of Tsunezumi with the length measurement of the stent of Pinchuck, as Punchuck teaches that knowing the length of the stent would have prevented the blockage of important connecting .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110301501 A1 to Tsunezumi in view of US 20100305476 A1 to Thornton et al. (hereinafter, Thornton), and further in view of US 8231927 B2 to Nesbitt et al. (hereinafter, Nesbitt).
Tsunezumi as modified by Thornton disclose the claimed invention as set forth and cited above except for expressly disclosing wherein the covering comprises polytetrafluoroethylene (PTFE).  However, Nesbit teaches that a coating such a PTFE may be added to a medical wire (col. 5, ll. 19-20, 27). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the guidewire coating of Tsunezumi to be the PTFE of Nesbitt, as Nesbitt teaches that medical devices are typically coated in low-friction coatings such as PTFE to reduce the amount of friction and would have made the device less likely to stick to tissue or other surfaces during insertion and extraction (col. 1, ll. 41-48).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110301501 A1 to Tsunezumi in view of US 20100305476 A1 to Thornton et al. (hereinafter, Thornton), and further in view of US 20110190864 A1 to McClain et al. (hereainfter, McClain).
Tsunezumi as modified by Thornton disclose the claimed invention as set forth and cited above except for expressly disclosing inserting second guide wire into the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791